Case 2:20-cv-03440-SVW-MAA Document 1 Filed 04/14/20 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
  4     Mail: 8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
  5     (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
  6
        Attorneys for Plaintiff
  7
  8
  9                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        Daniel Lopez,                           Case No.
 12
                  Plaintiff,
 13                                             Complaint For Damages And
          v.                                    Injunctive Relief For Violations
 14                                             Of: American’s With Disabilities
        Shlomo Botach; and Does 1-10,           Act; Unruh Civil Rights Act
 15
                  Defendants.
 16
 17
 18         Plaintiff Daniel Lopez complains of Shlomo Botach; and Does 1-10
 19   (“Defendants”), and alleges as follows:
 20
 21     PARTIES:
 22     1. Plaintiff is a California resident with physical disabilities. He is a
 23   paraplegic who cannot walk and who uses a wheelchair for mobility.
 24     2. Defendant Shlomo Botach owned the real property located at or about
 25   730 N. La Brea Avenue, Inglewood, California, in March 2019.
 26     3. Defendant Shlomo Botach owns the real property located at or about
 27   730 N. La Brea Avenue, Inglewood, California, currently.
 28     4. Plaintiff does not know the true names of Defendants, their business


                                            1

      Complaint
Case 2:20-cv-03440-SVW-MAA Document 1 Filed 04/14/20 Page 2 of 7 Page ID #:2




  1   capacities, their ownership connection to the property and business, or their
  2   relative responsibilities in causing the access violations herein complained of,
  3   and alleges a joint venture and common enterprise by all such Defendants.
  4   Plaintiff is informed and believes that each of the Defendants herein,
  5   including Does 1 through 10, inclusive, is responsible in some capacity for the
  6   events herein alleged, or is a necessary party for obtaining appropriate relief.
  7   Plaintiff will seek leave to amend when the true names, capacities,
  8   connections, and responsibilities of the Defendants and Does 1 through 10,
  9   inclusive, are ascertained.
 10
 11     JURISDICTION & VENUE:
 12     5. The Court has subject matter jurisdiction over the action pursuant to 28
 13   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 14   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 15     6. Pursuant to supplemental jurisdiction, an attendant and related cause
 16   of action, arising from the same nucleus of operative facts and arising out of
 17   the same transactions, is also brought under California’s Unruh Civil Rights
 18   Act, which act expressly incorporates the Americans with Disabilities Act.
 19     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 20   founded on the fact that the real property which is the subject of this action is
 21   located in this district and that Plaintiff's cause of action arose in this district.
 22
 23     FACTUAL ALLEGATIONS:
 24     8. Plaintiff went to the property in March 2019 to shop at Happy Time
 25   Liquor (“Store”) with the intention to avail himself of its goods and to assess
 26   the business for compliance with the disability access laws.
 27     9. The Store is a facility open to the public, a place of public
 28   accommodation, and a business establishment.


                                                2

      Complaint
Case 2:20-cv-03440-SVW-MAA Document 1 Filed 04/14/20 Page 3 of 7 Page ID #:3




  1     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
  2   to provide wheelchair accessible parking in conformance with the ADA
  3   Standards as it relates to wheelchair users like the plaintiff.
  4     11. On information and belief, the defendants currently fail to provide
  5   wheelchair accessible parking.
  6     12. These barriers relate to and impact the plaintiff’s disability. Plaintiff
  7   personally encountered these barriers.
  8     13. As a wheelchair user, the plaintiff benefits from and is entitled to use
  9   wheelchair accessible facilities. By failing to provide accessible facilities, the
 10   defendants denied the plaintiff full and equal access.
 11     14. The failure to provide accessible facilities created difficulty and
 12   discomfort for the Plaintiff.
 13     15. The defendants have failed to maintain in working and useable
 14   conditions those features required to provide ready access to persons with
 15   disabilities.
 16     16. The barriers identified above are easily removed without much
 17   difficulty or expense. They are the types of barriers identified by the
 18   Department of Justice as presumably readily achievable to remove and, in fact,
 19   these barriers are readily achievable to remove. Moreover, there are numerous
 20   alternative accommodations that could be made to provide a greater level of
 21   access if complete removal were not achievable.
 22     17. Plaintiff will return to the Store to avail himself of its goods and to
 23   determine compliance with the disability access laws once it is represented to
 24   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 25   from doing so because of his knowledge of the existing barriers and his
 26   uncertainty about the existence of yet other barriers on the site. If the barriers
 27   are not removed, the plaintiff will face unlawful and discriminatory barriers
 28   again.


                                               3

      Complaint
Case 2:20-cv-03440-SVW-MAA Document 1 Filed 04/14/20 Page 4 of 7 Page ID #:4




  1     18. Given the obvious and blatant nature of the barriers and violations
  2   alleged herein, the plaintiff alleges, on information and belief, that there are
  3   other violations and barriers on the site that relate to his disability. Plaintiff will
  4   amend the complaint, to provide proper notice regarding the scope of this
  5   lawsuit, once he conducts a site inspection. However, please be on notice that
  6   the plaintiff seeks to have all barriers related to his disability remedied. See
  7   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  8   encounters one barrier at a site, he can sue to have all barriers that relate to his
  9   disability removed regardless of whether he personally encountered them).
 10
 11   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 12   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 13   Defendants.) (42 U.S.C. section 12101, et seq.)
 14     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 15   again herein, the allegations contained in all prior paragraphs of this
 16   complaint.
 17     20. Under the ADA, it is an act of discrimination to fail to ensure that the
 18   privileges, advantages, accommodations, facilities, goods and services of any
 19   place of public accommodation is offered on a full and equal basis by anyone
 20   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 21   § 12182(a). Discrimination is defined, inter alia, as follows:
 22             a. A failure to make reasonable modifications in policies, practices,
 23                or procedures, when such modifications are necessary to afford
 24                goods,     services,     facilities,   privileges,    advantages,      or
 25                accommodations to individuals with disabilities, unless the
 26                accommodation would work a fundamental alteration of those
 27                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 28             b. A failure to remove architectural barriers where such removal is


                                                4

      Complaint
Case 2:20-cv-03440-SVW-MAA Document 1 Filed 04/14/20 Page 5 of 7 Page ID #:5




  1                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
  2                defined by reference to the ADA Standards.
  3            c. A failure to make alterations in such a manner that, to the
  4                maximum extent feasible, the altered portions of the facility are
  5                readily accessible to and usable by individuals with disabilities,
  6                including individuals who use wheelchairs or to ensure that, to the
  7                maximum extent feasible, the path of travel to the altered area and
  8                the bathrooms, telephones, and drinking fountains serving the
  9                altered area, are readily accessible to and usable by individuals
 10                with disabilities. 42 U.S.C. § 12183(a)(2).
 11     21. When a business provides parking for its customers, it must provide
 12   accessible parking.
 13     22. Here, accessible parking has not been provided in conformance with the
 14   ADA Standards.
 15     23. The Safe Harbor provisions of the 2010 Standards are not applicable
 16   here because the conditions challenged in this lawsuit do not comply with the
 17   1991 Standards.
 18     24. A public accommodation must maintain in operable working condition
 19   those features of its facilities and equipment that are required to be readily
 20   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 21     25. Here, the failure to ensure that the accessible facilities were available
 22   and ready to be used by the plaintiff is a violation of the law.
 23
 24   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 25   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 26   Code § 51-53.)
 27     26. Plaintiff repleads and incorporates by reference, as if fully set forth
 28   again herein, the allegations contained in all prior paragraphs of this


                                               5

      Complaint
Case 2:20-cv-03440-SVW-MAA Document 1 Filed 04/14/20 Page 6 of 7 Page ID #:6




  1   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
  2   that persons with disabilities are entitled to full and equal accommodations,
  3   advantages, facilities, privileges, or services in all business establishment of
  4   every kind whatsoever within the jurisdiction of the State of California. Cal.
  5   Civ. Code §51(b).
  6      27. The Unruh Act provides that a violation of the ADA is a violation of the
  7   Unruh Act. Cal. Civ. Code, § 51(f).
  8      28. Defendants’ acts and omissions, as herein alleged, have violated the
  9   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 10   rights to full and equal use of the accommodations, advantages, facilities,
 11   privileges, or services offered.
 12      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 13   discomfort or embarrassment for the plaintiff, the defendants are also each
 14   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 15   (c).)
 16
 17             PRAYER:
 18             Wherefore, Plaintiff prays that this Court award damages and provide
 19   relief as follows:
 20           1. For injunctive relief, compelling Defendants to comply with the
 21   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 22   plaintiff is not invoking section 55 of the California Civil Code and is not
 23   seeking injunctive relief under the Disabled Persons Act at all.
 24           2. Damages under the Unruh Civil Rights Act, which provides for actual
 25   damages and a statutory minimum of $4,000 for each offense.
 26           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 27   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 28


                                                 6

      Complaint
Case 2:20-cv-03440-SVW-MAA Document 1 Filed 04/14/20 Page 7 of 7 Page ID #:7



      Dated: April 8, 2020         CENTER FOR DISABILITY ACCESS
  1
  2
                                   By:
  3
  4                                ____________________________________
  5                                      Russell Handy, Esq.
                                         Attorney for plaintiff
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                         7

      Complaint
